357 S.W.3d 228 (2011)
Givon O. CLEMONS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72807.
Missouri Court of Appeals, Western District.
December 6, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 31, 2012.
Ruth B. Sanders, Appellate District Defender, Kansas City, MO, for Appellant.
Chris Koster, Attorney General, Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division Two: MARK D. PFEIFFER, Presiding Judge, VICTOR C. HOWARD, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Givon demons appeals the judgment of the motion court denying his Rule 29.15 motion following an evidentiary hearing. On appeal, demons contends that the motion court clearly erred in denying his motion because he received ineffective assistance of counsel in that his trial counsel failed to adequately explain and convey the State's guilty plea offer to him, and counsel erroneously advised him to waive his right to a jury trial. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).